Case 2:21-cv-07430-VBF-AFM Document 4 Filed 09/16/21 Page 1 of 2 Page ID #:41



  1

  2

  3

  4

  5

  6

  7

  8                                   UNITED STATES DISTRICT COURT

  9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 10

 11       JOSE ANTONIO ROJAS BARRIGA,                         Case No. 1:21-cv-01366-HBK
 12                         Petitioner,                       ORDER TRANSFERRING CASE TO THE
                                                              CENTRAL DISTRICT OF CALIFORNIA
 13             v.
                                                              (Doc. No. 1)
 14       B. CATES,
 15                         Respondent.
 16
               Petitioner is proceeding on his petition for writ of habeas corpus filed pursuant to 28
 17

 18   U.S.C. § 2254. (Doc. No. 1). Petitioner is a prisoner incarcerated in Kern County, which is

 19   located within the jurisdiction and venue of this Court. Petitioner challenges his May 6, 2016

 20   state sentence and conviction entered by the Superior Court of San Luis Obispo County, which is
 21   located within the jurisdiction and venue of the Western Division of the United States District
 22
      Court for the Central District of California.1
 23
               Under 28 U.S.C. § 2241(d), jurisdiction is proper in the judicial district where the
 24
      petitioner was convicted or where the petitioner is incarcerated. Therefore, both the Central
 25

 26   District of California and the Eastern District of California have concurrent jurisdiction. See 28

 27
      1
       The Petitioner also appears to make claims related to conditions of confinement and the Covid-19
 28   pandemic, but these claims are not at the root of the habeas petition nor viable via a habeas petition.
Case 2:21-cv-07430-VBF-AFM Document 4 Filed 09/16/21 Page 2 of 2 Page ID #:42



  1   U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 428 (2004). However, “[f]or the
  2   convenience of parties and witnesses, in the interest of justice, a district court may transfer any
  3
      civil action to any other district or division where it might have been brought.” 28 U.S.C. §
  4
      1404(a). Federal courts in California generally hear petitions for writ of habeas corpus in the
  5
      district of conviction. Favor v. California, No. 116-CV-01912-DAD-EPG-HC, 2017 WL
  6

  7   2671006, at *1 (E.D. Cal. June 21, 2017) (citing Laue v. Nelson, 279 F. Supp. 265, 266 (N.D.

  8   Cal. 1968).

  9            Thus, the Court finds in its discretion “and in furtherance of justice” the petition should
 10
      be transferred to the Central District of California. 28 U.S.C. §§ 1404(a), 2241(d).
 11
               Accordingly,
 12

 13            1. The Clerk shall transfer this action to the United States District Court for the Central

 14            District of California, Western Division; and

 15            2. All future filings shall reference the new case number assigned and shall be filed at:

 16
                                      United States District Court
 17                                   Central District of California
                                      Western Division
 18                                   255 East Temple Street
                                      Los Angeles, CA 90012-3332
 19

 20
      Dated:      September 16, 2021
 21                                                       HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
 22

 23

 24

 25

 26
 27

 28
                                                          2
